Citation Nr: 1137542	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-28 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40% for thoracolumbar degenerative disc disease with a herniated nucleus pulposus.

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated 10 percent effective September 1, 2010.  

3.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated 10 percent effective September 1, 2010.  

4.  Entitlement to an effective date earlier than September 1, 2010, for service connection for radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 1959 to February 1962.

This appeal arise to the Board of Veterans Appeals (Board) from a November 2005-issued rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (hereinafter: AMC) decision that granted service connection for thoracolumbar spine degenerative disc disease with a herniated nucleus pulposus and radiculopathy and assigned an initial 40% rating from March 2001.  In October 2009, the Board remanded the case for a hearing before a Veteran's Law Judge.  In January 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the St. Petersburg Regional Office (RO).  In April 2010, the Board remanded the case for a VA examination.

In a May 2011 rating decision, the AMC granted separate service connection and 10 percent ratings for right and left lower extremity radiculopathy, both effective from September 1, 2010, the date of a recent VA examination.  Because of that action, the Board has re-characterized the issues on appeal.  The separate ratings for radiculopathy that were recently assigned are inextricably intertwined with the initial appeal and therefore remain on appeal.  In a recent, August 2011, informal hearing presentation, the Veteran's representative expressed disagreement with the September 1, 2010, date of service connection for right and left lower extremity radiculopathy.  Because this timely notice of disagreement (hereinafter: NOD) concerning the effective date for radiculopathy has not been addressed in a statement of the case (hereinafter: SOC), a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In March 2003, the RO denied service connection for both knees.  In an August 2011 informal hearing presentation, the Veteran's representative requested reopening a claim for service connection for the knees and requested secondary service connection for gastro-esophageal reflux disease.  These issues have not been adjudicated and are referred to VA's AMC for appropriate action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, in August 2011, the representative requested TDIU.  As such, the issue is properly before the Board.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initial rating in Excess of 40% for Thoracolumbar Degenerative Disk Disease with Herniated Nucleus Pulposus

The Board remanded the case in April 2010 for an examination of the thoracolumbar spine.  The Veteran underwent such examination in September 2010.  Unfortunately, the September 2010 examination report appears incomplete.  The third page of the report ends abruptly.  The report contains no diagnosis section, nor does it address the Veteran's employability, nor does it contain a signature line.  The Board cannot ascertain whether the report itself does not comply with the remand instruction (an employability opinion was requested), or whether a portion of the report has simply gone missing.  Therefore, the September 2010 VA compensation examination report must be returned for a search for any missing pages.  

Entitlement to Higher Initial Ratings for Radiculopathy 

In an August 2011 informal hearing presentation, the Veteran's representative expressed disagreement with an effective date of September 1, 2010, for service connection for right and left lower extremity radiculopathy.  The date of service connection for the radiculopathy ratings is inextricably intertwined with the initial ratings to be assigned for radiculopathy and could also impact any decision on entitlement to or an effective date for unemployability.  Moreover, because no SOC has been issued addressing an earlier effective date for service connection for radiculopathy, a remand is necessary.  Manlincon, supra; VAOPGCPREC 16-92.  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

In the April 2010 Remand instruction, the Board requested that a VA physician address the TDIU claim.  The September 2010 VA compensation examination report make no mention of this claim.  It is unclear whether the VA examiner omitted to address TDIU, or whether a portion of the report has simply been misplaced.  Moreover, because certain service connection claims are still pending (see introduction) a TDIU opinion at this time might be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  If any service connection claim is granted in the interim, a fresh TDIU opinion will be necessary in any event.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue an SOC addressing an effective date earlier than September 1, 2010, for service connection for radiculopathy.  If, and only if, a timely substantive appeal is received, should this issue be returned to the Board.  

2.  The AMC should make an attempt to locate a complete September 1, 2010, VA compensation examination report.  If the report, as it appears in the claims file, is a complete report, then it must be returned to the examiner for an opinion that addresses: (1) the diagnosis or diagnoses offered for the thoracolumbar spine and related radiculopathy; (2) entitlement to TDIU (following adjudication of all pending service connection and effective date claims); and, (3) the examiner's electronic signature.  

3.  Concerning TDIU, if the schedular requirements for TDIU set forth at 38 C.F.R. § 4.16(a) are not met, the AMC should submit the TDIU claim to VA's Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration in accordance with 38 C.F.R. § 3.321 (b).  

4.  Following completion of the foregoing, the AMC or RO should review the claims file and ensure that all of the above mentioned development has been completed.  If any development is incomplete or deficient, appropriate corrective action is to be implemented.  If the benefits sought remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all action taken on the claims, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If a further VA examination is scheduled, failure to report for the VA examination, without good cause, could have adverse consequences on the claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


